DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for cancellation of claim 4 was given by Raymond Mah on June 16, 2022.
REASONS FOR ALLOWANCE
Claims 1, 5, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, it is deemed novel and non-obvious over the prior art of record drawn to apparatus as instantly claimed.  The limitation “the porous diffusion resistance layer has a measured gas inlet that is opened to an element outer surface; a relationship between a distance L1 between the inlet and the outlet and a distance L2 between the outlet and the measured gas side electrode is expressed by 0 < L1/(L1+L2) < 0.4” in amended claim 1 is not obvious over the prior art.  The pertinent art, Tsuji (U.S. Patent Pub. 2007/0144905), teaches a gas sensor ([0056] line 2) comprising a gas sensor element (Fig. 3; [0057] line 1: the gas sensor element 1) including a solid electrolyte (Fig. 3; [0057] line 8: the solid electrolyte body 13), a measured gas side electrode (Fig. 3, [0057] line 4: the target gas electrode 14), a reference gas side electrode (Fig. 3; [0057] lines 6-7: the reference electrode 15), and a diffusion space portion (Fig. 3; [0061] lines 3-4: the target gas measuring room 140); the porous diffusion resistance layer (Fig. 3: the porous diffusion resistance layer 12), which has a catalyst support trap layer 2 and the protection trap layer 3 on the outer surface 120 (Fig. 3), and thus does not teach the measured gas inlet that is opened to an element outer surface.  Tsuji teaches a diffusion distance L in the porous diffusion resistance layer (Fig. 3: L = 0.2 mm or more) and the increase of the diffusion length would increases a difference in time of reaching the target gas electrode 14 and possibly causes the output shift of the gas sensor element from its correct output value ([0079] lines 9-13), and also teaches the gas sensor element may having a varying size ([0031] lines 1-3) so that the ratio preferred decrease in the diffusion length may be caused by decreasing the length of the porous diffusion resistance layer or decreasing the gas sensor element size.  Thus, it is not obvious to modify L1/(L1+L2) below 0.4 through routine experimentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                           

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795